Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hane (US 2010/0165359).
Regarding claims 1 and 9, Hane shows in Fig.11 the following elements of applicant’s claim: a light emitter (120) configured to emit a light flux; a plurality of photodetectors (140, 141) in an array, wherein each photodetector is operable to generate a current in response to the light flux; and a target object (170) positioned to reflect the light flux onto the plurality of photodetectors; wherein the light emitter is configured to produce a non-circular pattern of the light flux (paragraph 155; 121 in Fig.11).
Regarding claims 2 and 10, the limitations therein are disclosed in paragraph 155 of Hane.

Regarding claims 7 and 18-19, Hane discloses the recited photodetector array (an array of photodetectors 141).
Regarding claims 8-17, the limitations therein are shown in Fig.1 and 11 of Hane.
Regarding claim 20, the method steps therein are inherently disclosed by the device of Hane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hane.
Regarding claims 3 and 11, the specific configuration utilized for a light emitter would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tan et al (US 2007/0057059) is cited for disclosing an optical encoder comprising an elliptical opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878